Exhibit 10.1

 

MIDDLEBURG FINANCIAL CORPORATION

2006 EQUITY COMPENSATION PLAN

 

Non-Qualified Stock Option Agreement

 

THIS AGREEMENT dated as of the ____ day of _______ 20__, but effective as of
________, 20__, between MIDDLEBURG FINANCIAL CORPORATION, a Virginia corporation
(the “Corporation”), and __________(“Participant”), is made pursuant and subject
to the provisions of the Corporation’s 2006 Equity Compensation Plan, as amended
(the “Plan”). All terms used herein that are defined in the Plan have the same
meaning given them in the Plan.

 

1.          Grant of Option. The Corporation hereby grants to Participant, on
________, 20__ ("Date of Grant"), subject to the terms and conditions of the
Plan and subject further to the terms and conditions of this Agreement, the
right and option (“Option”) to purchase _________________ (_______) whole shares
of Common Stock at the option price of $_______ per share (“Option Price”),
being not less than Fair Market Value per share of Common Stock on the Date of
Grant. This Option shall be exercisable as hereafter provided. This Option is
not intended to be an incentive stock option under Section 422 of the Code.

 

2.          Terms and Conditions. This Option is subject to the following terms
and conditions:

 

 

(a)

Exercisability of Option. This Option shall be exercisable with respect to 25%
of the shares subject to the Option on the first anniversary of the Date of
Grant; with respect to an additional 25% of the shares subject to the Option on
the second anniversary of the Date of Grant; and with respect to the remaining
50% of the shares subject to this Option on the third anniversary of the Date of
Grant. The preceding sentence to the contrary notwithstanding, this Option shall
become fully exercisable upon a Change in Control.

 

 

(b)

Expiration Date. This Option shall terminate on _________, 20__ (the “Expiration
Date”). This Option may not be exercised on or after the Expiration Date.
Notwithstanding any other provision of this Agreement, the exercisability and
Expiration Date of this Option shall be subject to federal and state regulation
applicable to the Corporation, including requirements identified in Plan Article
XII, which could have the effect of shortening the exercise period of this
Option.

 

 

(c)

Exercise of Option. Except as provided in paragraphs 3 and 4, the Option is
exercisable, in whole or in part, with respect to the number of shares set forth
in paragraph (a) above. To the extent the Option becomes exercisable, it shall
continue to be exercisable until the earlier of termination of Participant’s
rights hereunder or until the Expiration Date. A partial exercise of the Option
shall not affect Participant’s right to exercise the Option with respect to the
remaining shares, subject to the conditions of the Plan and this Agreement.

 

 

(d)

Method of Exercising and Payment for Shares. The Option shall be exercised

 

--------------------------------------------------------------------------------



by written notice delivered to the attention of the Corporation’s Secretary at
the Corporation’s principal office in Middleburg, Virginia. The written notice
shall specify the number of shares being acquired pursuant to the exercise of
the Option when the Option is being exercised in part in accordance with
subparagraph 2(c) hereof. The exercise date shall be the date such notice is
received by the Corporation. Such notice shall be accompanied by payment of the
option price in full for each share of Common Stock being acquired pursuant to
such exercise, in cash (United States dollars) or cash equivalent acceptable to
the Corporation, or, in whole or in part, through the surrender of previously
acquired shares of Common Stock at their fair market value on the exercise date.

 

 

(e)

Cashless Exercise. To the extent permitted under the applicable laws and
regulations, at the request of Participant, the Corporation agrees to cooperate
in a “cashless exercise” of the Option. The cashless exercise shall be effected
by the Participant delivering to a securities broker instructions to exercise
all or part of the Option, including instructions to sell a sufficient number of
shares of Common Stock to cover the costs and expenses associated therewith.

 

 

(f)

Nontransferability. The Option is nontransferable except by will or by the laws
of descent and distribution. During Participant’s lifetime, the Option may be
exercised only by Participant.

 

3.          Exercise After Termination of Employment. Except as provided in
paragraph 4, in the event Participant ceases to be employed by the Corporation
or a Subsidiary prior to the Expiration Date, Participant may exercise this
Option with respect to all or part of the shares of Common Stock for which
Participant could have exercised this Option on the date of his termination of
employment with the Corporation and its Subsidiaries at any time within 90 days
from the date of such termination or during the remainder of the period
preceding the Expiration Date, whichever is shorter.

 

4.          Exercise in the Event of Death or Disability. The Option shall be
exercisable with respect to all or part of the number of shares of Common Stock
for which Participant could have exercised this Option on the date of his death
or disability in the event that prior to the Expiration Date, the Participant
dies or becomes permanently and totally disabled (as defined in Code Section
22(e)(3)) while employed by the Corporation. In the event of death, the Option
may be exercised by Participant’s estate, or the person or persons to whom his
rights under the Option shall pass by will or the laws of descent and
distribution. The Option shall continue to be exercisable for (i) the one year
period beginning on the date the Participant dies or terminates employment due
to permanent and total disability, as the case may be, or (ii) the remainder of
the period preceding an Expiration Date set forth in Section 2(a), whichever is
shorter.

 

5.          Fractional Shares. Fractional shares shall not be issuable
hereunder, and when any provision hereof may entitle Participant to a fractional
share, such fraction shall be disregarded.

 

6.          No Right to Continued Employment. This Option does not confer upon

 

-2-

 

--------------------------------------------------------------------------------



Participant any right with respect to continuance of employment with the
Corporation or a Subsidiary, nor shall it interfere in any way with the right of
the Corporation or a Subsidiary to terminate his employment at any time.

 

7.          Investment Representation. Participant agrees that unless shares
issuable under the Plan have been registered with the Securities and Exchange
Commission, all shares purchased by him hereunder will be purchased for
investment and not with a view to distribution or resale and until such
registration, certificates representing such shares may bear an appropriate
legend to assure compliance with applicable law and regulations.

 

8.          Change in Capital Structure. The number of shares of Common Stock
covered by the Option, and the price per share thereof, shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a subdivision or consolidation of shares or the payment of
a stock dividend (but only on the Common Stock), a stock split-up or any other
increase or decrease in the number of such shares effected without receipt of
cash or property or labor or services by the Corporation. Any such adjustment of
an outstanding Option must satisfy the requirements of Treasury Regulation
Section 1.424-1 and Code Section 409A and Treasury Regulations thereunder.

 

9.          Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the Commonwealth of Virginia.

 

10.        Conflicts. In the event of any conflict between the provisions of the
Plan and the provisions of this Agreement, the provisions of the Plan shall
govern.

 

11.        Participant Bound by Plan; Definitions. Participant hereby
acknowledges receipt of a copy of the Plan and agrees to be bound by all the
terms and provisions thereof. Unless otherwise noted, defined terms used in this
Agreement have the same meaning as provided in the Plan.

 

12.        Binding Effect. Subject to the limitations stated above and in the
Plan, this Agreement shall be binding upon and inure to the benefit of the
legatees, distributees, and personal representatives of Participant and the
successors of the Corporation.

 

13.        Taxes. Participant shall make arrangements acceptable to the
Corporation for the satisfaction of income and employment tax withholding
requirements attributable to the exercise of this Option.

 

-3-

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Corporation has caused this Agreement to be signed by a
duly authorized officer, and Participant has affixed his signature hereto.

 

                

MIDDLEBURG FINANCIAL CORPORATION

 

 

 

 

By:

 

 

 

Date:

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

Date:

 

 

 

 

 

-4-

 

 